EXHIBIT 10.2

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the "Agreement") is entered into as of _______________,
2015, by and between CUR Media, Inc., a Delaware corporation (the "Company"),
CKR Law LLP, a California limited liability partnership (the "Escrow Agent"),
and the persons who have executed the signature page hereto (each a "Subscriber"
and collectively, the "Subscribers"). Capitalized terms not defined herein shall
have the meaning given to them in the Securities Purchase Agreement between the
Company and the Subscribers.

 

RECITALS:

 

WHEREAS, the Company intends to offer and sell to investors in a private
placement financing (the "Offering") the Company's 12% Unsecured Convertible
Promissory Notes (the "Notes") in the maximum principal amount of Four Million
Dollars ($4,000,000) (the "Maximum Amount"), subject to increase in the sole
discretion of the Company. The terms of the Offering are more fully described
in, and subject to the terms and conditions described in, the Securities
Purchase Agreement between the Company and each Subscriber, including all
attachments, schedules and exhibits thereto (the "Transaction Documents"),
relating to the Offering;

 

WHEREAS, the Offering is being made on a reasonable best efforts basis to
"accredited investors," as such term is defined in Rule 501 of Regulation D
("Regulation D") as promulgated by the U.S. Securities and Exchange Commission
(the "SEC") under Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Act");

 

WHEREAS, the Subscribers, in connection with their intent to purchase Notes in
the Offering, shall execute and deliver the Transaction Documents memorializing
the Subscribers' agreement to purchase and the Company's agreement to sell the
Notes set forth therein at the purchase price (the "Purchase Price");

 

WHEREAS, the Offering will close (the "Initial Closing") only after the receipt
of one or more acceptable subscriptions (the requirement for the receipt of
acceptable subscriptions, together with certain other conditions to closing, are
collectively referred to as the "Closing Conditions"), and the Company may
conduct additional closings (each a "Subsequent Closing" and, together with the
Initial Closing, each a "Closing") until the earlier of (i) the completion of
the Offering Period; or (ii) the sale of the Maximum Amount;

 

WHEREAS, the parties hereto desire to provide for the safekeeping of the
Transaction Documents and the Escrowed Funds (as defined below) until such time
as the Transaction Documents and Escrowed Funds are released by the Escrow Agent
in accordance with the terms and conditions of this Agreement; and

 

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement.

 

NOW THEREFORE, the parties agree as follows:

 

  1

 

 

ARTICLE I
DELIVERIES TO THE ESCROW AGENT

 

1.1. Subscriber Deliveries. On or before the date of the Initial Closing and
each Subsequent Closing, the Company shall instruct each Subscriber that is to
participate in such Initial Closing or Subsequent Closing to deliver to the
Escrow Agent the full Purchase Price for the Notes subscribed for by such
Subscriber (the aggregate of such Purchase Prices for all Subscribers being
referred to as the "Escrowed Funds") by check, made payable in U.S. funds to the
order of "CKR Law LLP, as Escrow Agent for CUR Media, Inc.," or by wire transfer
(in U.S. dollars) of immediately available funds pursuant to the wire transfer
instructions provided below and the completed and executed Transaction Documents
to the address provided below. 

 

 

Escrow Agent – Wire Transfer Instructions:

 

 

 

 

 

Bank:

Citibank, N.A., 640 Fifth Avenue, New York, NY 10019

 

ABA/Routing #: 021000089

 

 

Account Name:

CKR Law LLP Attorney Trust Account

 

 

Account #:

4987285785

 

 

Swift Code:

CITIUS33

 

 

Reference:

CÜR Media, Inc.

 

 

 

MUST INCLUDE THE SUBSCRIBER'S NAME

 

 

 

 

 

 

CKR Law LLP Accounting Contact:

Andrea I. Nathanson; telephone: (212) 259-7300; email: anathanson@ckrlaw.com

 

Escrow Agent – Mailing Address and Facsimile Number:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Telephone Number: (212) 259-7300

Facsimile Number: (212) 259-8200

Attention: Eric C. Mendelson, Esq.

 

 

1.2. Intention to Create Escrow over Transaction Documents and Escrowed Funds.
The Company and the Subscribers intend that the Transaction Documents and the
Escrowed Funds shall be held in escrow by the Escrow Agent pursuant to this
Agreement for their benefit. The Escrow Agent shall provide copies of the
Transaction Documents to the Company promptly after their receipt in order for
the Company to reasonably determine whether to accept the subscriptions for the
Notes evidenced thereby.

 

1.3. Escrow Agent to Deliver Transaction Documents and Escrowed Funds. The
Escrow Agent shall hold and release the Transaction Documents and the Escrowed
Funds only in accordance with the terms and conditions of this Agreement.

 

1.4. No Duty to Enforce Collection. The Escrow Agent shall have no duty or
responsibility to enforce the collection or demand payment of any funds
deposited into the escrow account. If, for any reason, any check deposited into
the escrow account shall be returned unpaid to the Escrow Agent, the sole duty
of the Escrow Agent shall be to return the check to the Subscriber and advise
the Company promptly thereof.

 

  2

 

 

ARTICLE II
RELEASE OF TRANSACTION DOCUMENTS AND ESCROWED FUNDS

 

2.1. Release of Escrow. Subject to the provisions of Sections 2.1(d) and 3.2,
the Escrow Agent shall release the Transaction Documents and Escrowed Funds as
follows:

 

(a) Release of Transaction Documents and Escrowed Funds upon Closing. Prior to
each Closing, the Company shall deliver to the Escrow Agent written instructions
("Instructions") executed by a duly authorized executive officer of the Company
which Instructions shall provide the day designated as the Closing date for
certain identified subscribers and authorization to arrange for the issuance of
Notes to such subscribers as soon as practicable after Closing. The Instructions
will also contain the Company's acknowledgement and agreement that as of the
Closing, the Closing Conditions have been or will be fully satisfied as to the
identified subscribers and shall specify the time, place and method of delivery
of the Transaction Documents and Escrowed Funds. Prior to each Closing, the
Company shall also deliver to the Escrow Agent, such instruction letter and
other documentation required for the issuance of the Notes being closed on at
such Closing. The Escrow Agent shall, at the time and place and by the method
specified in the Instructions, deliver the Transaction Documents and Escrowed
Funds to the Company and arrange with the Company for the issuance of Notes
being closed on to the applicable subscribers.

 

(b) Return of Escrowed Funds on Termination of Offering. In the event that the
Escrow Agent shall have received written notice executed by a duly authorized
executive officer of the Company indicating that Offering has been terminated
and designating a termination date, the Escrow Agent shall return to each
Subscriber, the Purchase Price (without interest or deduction) and Transaction
Documents delivered by such Subscriber to the Escrow Agent. The Company shall
provide the Escrow Agent with time, place and method of delivery for each
Subscriber whose purchase price and Transaction Documents the Escrow Agent is to
deliver pursuant to this Section.

 

(c) Return of Escrowed Funds and Transaction Documents on Rejection of
Subscription. In the event the Company reasonably determines it is necessary or
appropriate to reject the subscription of any Subscriber for whom the Escrow
Agent has received Escrowed Funds and Transaction Documents, the Company shall
deliver written notice of such event to the Escrow Agent which notice shall
include the reason for such rejection and the time, place and method of delivery
for the return to such Subscriber of the Purchase Price and Transaction
Documents delivered by such Subscriber. The Escrow Agent shall deliver such
funds (without interest or deduction) and documents pursuant to such written
notice.

 

(d) Delivery Pursuant to Court Order. Notwithstanding any provision contained
herein, upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a court of competent jurisdiction (a "Court Order"),
the Escrow Agent shall deliver the Transaction Documents and the Escrowed Funds
in accordance with the Court Order. Any Court Order shall be accompanied by an
opinion of counsel for the party presenting the Court Order to the Escrow Agent
(which opinion shall be satisfactory to the Escrow Agent) to the effect that the
court issuing the Court Order has competent jurisdiction and that the Court
Order is final and non-appealable.

 

  3

 

 

2.2. Acknowledgement of the Company and the Subscribers. The Company and the
Subscribers acknowledge that the only terms and conditions upon which the
Transaction Documents and Escrowed Funds are to be released are set forth in
Sections 2.1, 3.1(c) and 3.2 of this Agreement. Any dispute with respect to the
release of the Transaction Documents or Escrowed Funds shall be resolved
pursuant to Section 3.2 or by agreement between the Company and the Escrow
Agent.

 

ARTICLE III
CONCERNING THE ESCROW AGENT

 

3.1. Duties and Responsibilities of the Escrow Agent. The Escrow Agent's duties
and responsibilities shall be subject to the following terms and conditions:

 

(a) The Company and the Subscribers acknowledge and agree that the Escrow Agent
(i) shall not be responsible for or bound by, and shall not be required to
inquire into whether the Company is entitled to receipt of the Transaction
Documents or Escrowed Funds pursuant to any other agreement or otherwise;
(ii) shall be obligated only for the performance of such duties as are
specifically assumed by the Escrow Agent pursuant to this Agreement; (iii) may
rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by the Escrow Agent hereunder any greater
degree of care than the Escrow Agent gives its own similar property, but in no
event less than a reasonable amount of care; and (vi) may consult counsel
satisfactory to the Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel.

 

(b) The Company and the Subscribers acknowledge that the Escrow Agent shall not
be liable for any action taken by the Escrow Agent in good faith and believed by
the Escrow Agent to be authorized or within the rights or powers conferred upon
the Escrow Agent by this Agreement. The Company and the Subscribers agree to
indemnify and hold harmless the Escrow Agent and any of the Escrow Agent's
partners, employees, agents and representatives for any action taken or omitted
to be taken by the Escrow Agent or any of them hereunder, including the fees of
outside counsel and other costs and expenses of defending itself against any
claim or liability under this Agreement, except in the case of gross negligence,
willful misconduct or material breach of this Agreement on the Escrow Agent's
part committed in its capacity as the Escrow Agent on behalf of the Company and
the Subscribers under this Agreement and to no other person.

 

  4

 

 

(c) The Escrow Agent may at any time resign as the Escrow Agent hereunder by
giving five days prior written notice of resignation to the Company. Prior to
the effective date of the resignation as specified in such notice, the Company
will issue to the Escrow Agent an Instruction authorizing delivery of the
Transaction Documents and the Escrowed Funds to a substitute escrow agent
selected by the Company. If no successor escrow agent is named by the Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor escrow agent, and to deposit the
Transaction Documents and Escrowed Funds with the clerk of any such court.

 

(d) The Escrow Agent does not have and will not have any interest in the
Transaction Documents or the Escrowed Funds, but is serving only as escrow
agent, having only possession thereof.

 

(e) This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto, and no implied duties or
obligations shall be read into this Agreement.

 

(f) The provisions of this Section 3.1 shall survive the resignation of the
Escrow Agent or the termination of this Agreement.

 

3.2. Dispute Resolution; Judgments. Resolution of disputes arising under this
Agreement shall be subject to the following terms and conditions:

 

(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Transaction Documents or the Escrowed Funds, or
if the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the
Transaction Documents or the Escrowed Funds pending receipt of an Instruction
from the Company, or (ii) deposit the Transaction Documents and Escrowed Funds
with any court of competent jurisdiction in the State of New York, in which
event the Escrow Agent shall give written notice thereof to the Company and
shall thereupon be relieved and discharged from all further obligations pursuant
to this Agreement. The Escrow Agent may, but shall be under no duty to,
institute or defend any legal proceedings which relate to the Transaction
Documents or the Escrowed Funds. The Escrow Agent shall have the right to retain
counsel if it becomes involved in any disagreement, dispute or litigation on
account of this Agreement or otherwise determines that it is necessary to
consult counsel.

 

(b) The Escrow Agent is hereby expressly authorized to comply with and obey any
Court Order. In case the Escrow Agent obeys or complies with a Court Order, the
Escrow Agent shall not be liable to the Subscribers, the Company or to any other
person, firm, corporation or entity by reason of such compliance.

 

3.3. Fees and Expenses of Escrow Agent. The Company shall pay the Escrow Agent a
fee for serving as Escrow Agent of $1,500 payable at the Initial Closing. The
Company shall also reimburse the Escrow Agent for all of its out-of-pocket fees,
costs and expenses, including reasonable attorneys' fees, telephone and
facsimile transmission costs, postage (including express mail and overnight
delivery charges), copying charges and the like, incurred or that become due in
connection with this Agreement or the escrow account. Neither the modification,
cancellation, termination or rescission of this Agreement nor the resignation or
termination of the Escrow Agent shall affect the right of the Escrow Agent to
retain the amount of any fee which has been paid, or to be reimbursed or paid
any amount which has been incurred or becomes due, prior to the effective date
of any such modification, cancellation, termination, resignation or rescission.
To the extent the Escrow Agent has incurred any such expenses, or any such fee
becomes due, prior to any Closing, the Escrow Agent shall advise the Company and
the Company shall direct all such amounts to be paid directly at any such
Closing. If no Closing is held, the Escrow Agent shall advise the Company of any
such fees, and the Company shall direct all such amounts to be promptly paid.

 

  5

 

 

ARTICLE IV
INTERPRETATION

 

4.1. Entire Agreement. This Agreement and the Transaction Documents constitute
the entire agreement among the parties hereto pertaining to the subject matter
contained herein and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties. There are
no warranties, representations or other agreements made by the parties in
connection with the subject matter hereof except as specifically set forth in
this Agreement or the Transaction Documents.

 

4.3. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders. The word "person" includes an individual, body
corporate, partnership, or other entity in whatever form, a trustee or trust or
unincorporated association, an executor, administrator or legal representative.

 

4.4. Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

4.5. Headings. The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

4.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement may be brought in the
state courts of New York or in the federal courts located in the state of New
York. The parties and the individuals executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the jurisdiction of such courts. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

  6

 

 

4.7. Specific Enforcement; Consent to Jurisdiction. The Company and the
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity. Nothing in this Section shall affect or limit any right to serve process
in any other manner permitted by law. By its execution and delivery of this
Agreement, each party to this Agreement consents to the jurisdiction of the
federal and state courts located in the State of New York.

 

ARTICLE V
GENERAL MATTERS

 

5.1. Termination. This escrow shall terminate upon the disbursement in
accordance with the provisions herein or the Transaction Documents and the
Escrowed Funds in full or at any time upon the agreement in writing of the
Company.

 

5.2. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, e-mail, telegram or facsimile, addressed as
set forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

 

(a)

If to the Company, to:

 

 

 

 

CÜR Media, Inc.

2217 New London Turnpike

South Glastonbury, CT 06073

Attention: Thomas Brophy, CEO

Telephone: (860) 430-1520

 



  7

 



 





 

 

 

If to the Escrow Agent, to:

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Eric C. Mendelson, Esq.

Telephone: (212) 259-7300

Facsimile: (212) 259-8200

 

 

 

 

 

 

(c)

If to the Subscribers, to:

 

 

 

 

 

 

 

Each Subscriber at the address set forth on the signature page to the Securities
Purchase Agreement or at such other address as any Subscriber shall have
furnished to the Company and the Escrow Agent in writing.



 

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

 

5.3. Interest. The Escrowed Funds shall not be held in an interest bearing
account nor will interest be payable in connection therewith.

 

5.4. Assignment; Binding Agreement. Neither this Agreement nor any right or
obligation hereunder shall be assignable by any party without the prior written
consent of the other parties hereto. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

 

5.5. Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.

 

[Signature Page Follows]

 

  8

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow Agreement
as of the date first above written.

 

 



 

THE COMPANY:

 

CÜR MEDIA, INC.

 

        By:

 

 

Name:

Thomas Brophy

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

ESCROW AGENT:

 

CKR LAW LLP

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey Rinde

 

 

Title:

Managing Partner

 

 

 

 

 

 

SUBSCRIBERS:

 

Each Subscriber's signature to the Securities Purchase Agreement shall
constitute the Subscriber's Signature to this Escrow Agreement

 



 

 

 

9

--------------------------------------------------------------------------------